Citation Nr: 0621656	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
congestive heart failure to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1986 to July 1989 
and from January to May 1991.  The veteran served in the 
Southwest Asia theater of operations during his second tour 
of duty. 

This appeal arises from an October 1997 rating decision of 
the Detroit, Michigan Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for cardiomyopathy and 
congestive heart failure to include as due to an undiagnosed 
illness.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's current 
claim is not final, the provisions of 38 C.F.R. § 3.159 
(2005) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  With respect to the duty to notify, VA must 
inform the claimant of information that is necessary to 
substantiate the claim for benefits.  Second, the agency has 
a "duty to assist" a claimant in the development of claims 
for VA benefits.  VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to notify.  

In this case, the RO has failed to provide notice to the 
appellant of the type of evidence necessary to substantiate 
his claim or as to the division of responsibilities between 
the appellant and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In short, 
as the RO has not fulfilled its obligations under the 
implementing regulations regarding this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  With regard to the claim of service 
connection for cardiomyopathy and 
congestive heart failure to include as 
due to an undiagnosed illness, the RO 
must review the claims file and ensure 
that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2005), and any other 
applicable legal precedent.  The veteran 
should receive specific notice as to the 
type of evidence necessary to 
substantiate his claim and the division 
of responsibilities between the veteran 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should also ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



